11

12

13

14

16

17

18

20

21

22

23

25

26

27

28

Case 1:21-cv-03013-SAB ECF No.1 filed 02/02/21 PagelD.1 Page 1 of 10

FILED IN THE
U.S. DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON

Demetrios Vorgias FEB - 2 2012.

1126 Radis Place BEAN F. McAVOY, CLERK

Jacksonville, FL 32225 ea WSR
iB, WASHINGTON

Tel. (617) 293-1558
Email: dvorgias@gmail.com

In Propria Persona
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON

DEMETRIOS VORGIAS; Case No.: 1:21-cv-03013-SAB
COMPLAINT
DEMAND FOR JURY TRIAL

Plaintiff,
v.

COMMUNITY HEALTH OF CENTRAL
WASHINGTON;

 

Defendants.

 

 

 

INTRODUCTION

i Plaintiff Demetrios Vorgias (“Dr. Vorgias”) brings this lawsuit against Defendant
Central Health of Central Washington (“CHCW”) for terminating his employment in CHCW’s
Central Washington Family Medicine Residency Program in violation of the American With
Disabilities Act, the Washington Law Against Discrimination, and the parties’ contractual agreement.

PARTIES

2. Dr. Vorgias is an individual resident in the State of Florida. Dr. Vorgias is a qualified
individual with a disability as defined in 42 U.S.C. § 12131(2).

3. CHCW is a corporation incorporated under the laws of the State of Washington with its
principal place of business at 501 S. 5th Avenue, Yakima, Washington, 98202.

JURISDICTION

4. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 because it is a

civil action arising under the laws of the United States, pursuant to 28 U.S.C. § 1332(a)(1) because the

matter in controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is

Camnlaint — Page 1

 
filed 02/02/21 PagelD.2 Page 2 of 10.

21-Cv-03013-SAB, ECF No. 1.

Case 1

 

She at

 

 

 

 
 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

2)

22

23

26

27

28

 

 

Case 1:21-cv-03013-SAB ECF No.1 filed 02/02/21 PagelD.3 Page 3 of 10

between citizens of different States, and pursuant to 28 U.S.C. § 1367 over all claims that are so
related to claims in the action within the Court’s original jurisdiction that they form part of the same
case or controversy under Article III of the United States Constitution.
VENUE
5. Venue is appropriate in this judicial district under 28 U.S.C. §1391(b)(1) because
CHCW is resident in this judicial district and under 28 U.S.C. § 1391(b)(2) because a substantial part

 

of the events or omissions giving rise to the claim occurred in this judicial district.
FACTUAL ALLEGATIONS

6. Dr. Vorgias initiated his Bachelor of Art degree in molecular and cell biology in 1993
and graduated in 2000 from University of California, Berkeley. Following this, he started a Master of
Art degree in Medical Science in 2005. He completed this degree in 2009 from Boston University
School of Medicine. Following this, he began his Doctor of Medicine degree from St. George’s
University School of Medicine in Grenada, West Indies in 2011 and completed this in 2016.

7. After graduating from medical school and passing Step 1, Step 2 Clinical Skills, and
Step 2 Clinical Knowledge of the United States Medical Licensing Examination (““USMLE”), each on
his first attempt, Dr. Vorgias applied for positions in family medicine residency programs, including
the Central Washington Family Medicine Residency Program.

8. By operation of the algorithms used by the National Residency Matching Program,
which involves applicants ranking residency programs and vice versa, Dr. Vorgias was “matched”
into the Central Washington Family Medicine Residency Program.

9, On or about March 27, 2018, CHCW entered into a Resident Contract in Family
Medicine with Dr. Vorgias.

10. Under Section 1 of the Resident Contract in Family Medicine, CHCW agreed “To
accept Demetrios Vorgias, MD, MA, MBA as a resident physician in Family Medicine for the period
beginning June 25, 2018 and ending June 24, 2019. It is agreed that intention to terminate this contract
by either party be accompanied by a 30 day written notice.” The Resident Contract in Family
Medicine provided that the “Annual salary for this year of residency is $53,326.”

Camnlaint — Pace 9

 
21-cv-03013-SAB ECF-No. 1

Case 1

filed 02/02/21 PagelD.4 Page 4 of 10

 

 

 

 

 

 

 

 

 

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

25

26

27

28

 

 

Case 1:21-cv-03013-SAB ECFNo.1_ filed 02/02/21 PagelD.5 Page 5 of 10

11. On or about June 25, 2018, Dr. Vorgias commenced working as a resident physician at
CHCW.

12. Dr. Vorgias disclosed to some of CHC W’s attending physicians that he had been
diagnosed with Attention-Deficit/Hyperactivity Disorder.

13. During Dr. Vorgias’ first in-patient rotation (Family Medicine Services) in October and
November 2018, CHCW attending physicians began criticizing Dr. Vorgias unfairly. On numerous
occasions, attending physicians mentioned that Dr. Vorgaias appeared nervous or anxious while
discussing cases, leading to substandard reviews from those physicians.

14. Onor about January 23, 2019, CHCW issued a “Consequential Citation” to Dr.
Vorgias, which informed him that he “will receive an evaluation by Washington Physician Health
Program, in person, in Seattle, to determine your fitness to practice in residency.”

15. Dr. Vorgias was then referred by the Washington Physician Health Program for a
neuropsychological assessment.

16. Onor about February 13, 2019, CHCW informed Dr. Vorgias that he was being placed
on probation.

17. Dr. Vorgias’ neuropsychological assessment took place on April 3, 2019, and he was
diagnosed with Generalized Anxiety Disorder and Attention-Deficit Hyperactivity Disorder.

18. Onor about April 19, 2019, CHCW received a report of Dr. Vorgias’
neuropsychological assessment.

19. OQnor about April 24, 2019, less than one week after learning of Dr. Vorgias’
disability, CHCW informed Dr. Vorgias that his residency employment was being terminated
effective immediately.

20. On February 24, 2020, Plaintiff filed a Charge of Discrimination against CHCW with
the Washington State Human Rights Commission, in which he claimed discriminated based on
disability between June 25, 2018 and May 1, 2019.

21. _‘ Plaintiff’s Charge of Discrimination was handled by the United States Equal
Employment Opportunity Commission (“EEOC”), and assigned EEOC Charge Number 551-2020-
01769C.

Camnlaint — Pace %

 
 

filed 02/02/21 PagelD.6 Page 6 of'10_

21-cv-03013-SAB. ECF'No. 1

Case 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

25

26

27

28

 

 

Case 1:21-cv-03013-SAB ECF No.1 filed 02/02/21 PagelD.7 Page 7 of 10

22. On November 3, 2020, the EEOC issued a Dismissal and Notice of Rights in EEOC

Charge Number 551-2020-01769C.
FIRST CAUSE OF ACTION
Violation of the Americans With Disabilities Act, 42 U.S.C. § 12101, et seq.

23. Plaintiff incorporates the preceding paragraphs of this Complaint by reference as
though fully set forth herein.

24. The facts described above constitute violations of the Americans With Disabilities
Act. As set forth above, CHCW discriminated against Plaintiff by terminating his employment on the
basis of his disabilities, failed to engage in the interactive process, and failed to reasonably
accommodate Plaintiff's disabilities.

SECOND CAUSE OF ACTION
Violation of the Washington Law Against Discrimination

25. Plaintiff incorporates the preceding paragraphs of this Complaint by reference as
though fully set forth herein.

26. The facts described above constitute violations of the Washington Law Against
Discrimination (“WLAD”). The WLAD’s protections are not limited to Washington State
“inhabitants.” As set forth above, CHCW discriminated against Plaintiff by terminating his
employment on the basis of his disabilities, failed to engage in the interactive process, and failed to
reasonably accommodate Plaintiff's disabilities.

THIRD CAUSE OF ACTION
Breach of Contract

27. Plaintiff incorporates the preceding paragraphs of this Complaint by reference as
though fully set forth herein.

28. Plaintiff and CHCW were parties to the Resident Contract in Family Medicine.

29. Plaintiff did all, or substantially all, of the significant things that the Resident Contract
in Family Medicine required him to do.

30. | CHCW breached the Resident Contract in Family Medicine by terminating Plaintiff on
April 24, 2019, without providing 30 day written notice to Plaintiff.

famnlaint — Pace 4

 
filed 02/02/21 PagelD.8 Page 8 of 10°

Case 1:21-cv-03013-SAB ECF No. 1

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
wow

a

a

& © & Re RF We BB &

 

 

Case 1:21-cv-03013-SAB ECF No.1 filed 02/02/21 PagelID.9 Page 9 of 10

31, Asa direct and proximate result of CHC W's breach of the Resident Contant in Family
Modicing, Plsiniiff has sustuined injuties and damages in an. amount yet wo be detecmined, including
‘hut not limited to, finaneial damages, smmtionel distress, and a delay to the beginning af his medical

PRAYER,
VHEREPORE , Plaintiff prays for damages as follows;

L Catnpensatery dainages in the toinimun amount of $1,000,000;

4 For punitiveand exemplary damages ecconling fa proof

3, An onder placing Plaintiff in the position that he would have heen had there been nn

4. Anorder enjoining/re
fetalistion,

4. 4m awand of interest, costa, und xeasonable attomey"s fkes;

&  Anyand all odier remedics provided pursuant to the ADA and WLAD;

7. Any other apprpiate nondiseriminatory Imessures to overcome the above-described
Giserheriration: snd.

4, Fot wach other and further rliet as fre Comrt deems just and proper

 

straining Defendant from further acts of discrimination or

 

Dated: Jemary 29, 3021

 

 
‘Case 1:21-cv-03013-SAB. ECF No.1 filed 02/02/21. PagelD.10 Page 100f 10 -

   

 
